EXHIBIT 10.1
 
Execution Version




AMENDMENT NO. 2 (this “Amendment”) dated as of July 29, 2014 TO THE SUBSCRIPTION
AGREEMENT, among AMERICAN EXPRESS CREDIT CORPORATION, a Delaware corporation, as
Borrower (the “Borrower”); CITIBANK N.A., SYDNEY BRANCH, COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK LIMITED and WESTPAC BANKING CORPORATION, as
Mandated Lead Arrangers and Bookrunners; the BANKS party to the Subscription
Agreement referenced below; and CITISECURITIES LIMITED, as facility agent (in
such capacity, the “Facility Agent”).


WHEREAS, the parties have entered into a Subscription Agreement dated as of
August 3, 2011 (as amended by Amendment No. 1 thereto dated as of July 19, 2013,
the “Subscription Agreement”);


WHEREAS, the Borrower has requested that the Subscription Agreement be amended
in certain respects as provided in this Amendment; and


WHEREAS, pursuant to Section 9.5 of the Subscription Agreement, the Banks are,
on terms and conditions stated below, willing to grant the request of the
Borrower, and the Borrower and the Banks have agreed to amend the Subscription
Agreement as set forth in this Amendment;


Section 1.  Definitions.  Except as otherwise defined herein, terms defined in
the Subscription Agreement are used herein as defined therein.


Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the
Subscription Agreement is hereby amended as follows:


2.01.  Section 1.1 of the Subscription Agreement is hereby amended to insert in
alphabetical order the following new definitions:


“Anti-Corruption Laws”  means all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Replacement Lender” has the meaning set forth in Section 9.6(h).


“Sanctioned Country” means at any time a country or territory that is the
subject or target of any Sanctions.
 
“Sanctioned Person”  means at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control  of the U.S. Department of Treasury or U.S. Department of State
or by the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State or (b) the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, the government of Australia, the government of New Zealand, the Hong
Kong Monetary Authority or the government of Japan.
 
 
 
-1-

--------------------------------------------------------------------------------

 


2.02.  Clause (i) of the definition of Reference Banks in Section 1.1 of the
Subscription Agreement is hereby amended in its entirety to read as follows:


“(i) for the purpose of determining the London Interbank Offered Rate, Citibank
N.A. and Barclays Bank PLC;”


2.03.  The reference to “August 3, 2015”  in the definition of “Tranche A
Termination Date” in Section 1.1 of the Subscription Agreement is amended to
read “August 3, 2017”.


2.04.  The reference to “August 3, 2016”  in the definition of “Final
Termination Date” in Section 1.1 of the Subscription Agreement is amended to
read “August 3, 2017”.


2.05.  The pricing grid applicable to Tranche A Loans set forth immediately
under the heading “Tranche A” in the definition of “Applicable Margin” in
Schedule 1.1(b) of the Subscription Agreement is hereby amended to read as
follows:



   
Level I
   
Level II
   
Level III
   
Level IV
   
Level V
   
Level VI
   
Level VII
 
Applicable Margin
    0.450 %     0.500 %     0.550 %     0.600 %     0.700 %     0.800 %    
1.000 %
Facility Fee Rate
    0.450 %     0.500 %     0.550 %     0.600 %     0.700 %     0.800 %    
1.000 %



2.06.  Section 4.13 of the Subscription Agreement is hereby amended in its
entirety to read as follows:


“SECTION 4.13.    Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees, and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary  or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby is a
Sanctioned Person.  No Loan, use of proceeds of or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.”


2.07.  Section 5.1(a) of the Subscription Agreement is hereby amended to delete
the
words “the balance sheet of the Borrower and” in the second line thereof.


2.08.  Section 5.1(f) of the Subscription Agreement is hereby amended in its
entirety to read as follows:


“(f)           [Intentionally Omitted];”
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
2.09.  Section 5.8 of the Subscription Agreement is hereby amended by inserting
the following sentence at the end thereof:


“Neither the Borrower, any of its Subsidiaries, nor any of its or their
respective directors, officers or employees shall use the proceeds of any Loan
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing, or facilitating any activities, business or transaction of or with
any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.”


2.10.  Section 6.1(b) of the Subscription Agreement is hereby amended in its
entirety to read as follows:
 
“(b)           the Borrower shall fail to observe or perform any covenant
applicable to it contained in Section 5.2(a) (solely with respect to failure to
maintain existence of the Borrower), 5.4, 5.5, 5.7 or 5.8;”
 
2.11.  Section 8.3(b) of the Subscription Agreement is hereby amended by
inserting the following sentence at the end thereof:
 
“Notwithstanding the foregoing, no Bank shall be entitled to seek compensation
for costs imposed pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III unless it is the general policy of such Bank at such
time to seek compensation from other investment grade borrowers with the same or
similar ratings under yield protection provisions in credit agreements with such
borrowers that provide for such compensation and the applicable Bank is in fact
generally seeking such compensation from such borrowers.”
 
2.12.  Article IX of the Subscription Agreement is hereby amended to add the
following new Section 9.6(h) at the end thereof:


“(h)           In the event that S&P or Moody’s, shall, after the date that any
Person becomes a Bank, downgrade the long-term senior, unsecured debt ratings of
such Bank, and the resulting ratings shall be below BBB- or Baa3, respectively,
or the equivalent, then the Borrower shall have the right, but not the
obligation, upon notice to such Bank and the Facility Agent, to replace such
Bank with an Assignee in accordance with and subject to the restrictions
contained in Section 9.6(d) (a “Replacement Lender”).  Upon any such downgrading
of any Bank’s long-term senior, unsecured debt rating, such Bank hereby agrees
to transfer and assign (in accordance with this Section) all of its Commitments,
Loans and other rights and obligations under the Credit Documents to such
Replacement Lender; provided further that (i) such assignment shall be without
recourse, representation or warranty (other than that such Bank owns the
Commitments, Loans and Loan Notes being assigned, free and clear of any Liens)
and (ii) the purchase price paid by the Replacement Lender shall be in the par
principal amount of such Banks’s Loans, together with all accrued and unpaid
interest and fees in respect thereof, plus all other amounts, owing by the
Borrower to such Bank hereunder.  Upon any such termination or assignment, such
Bank shall cease to be a party hereto but shall continue to be entitled to the
benefits of, and subject to the obligations of, any provisions of the Credit
Documents which by their terms survive the termination of this Agreement.”
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 3.  Representations and Warranties.  The Borrower represents and
warrants as to itself that (a) the representations and warranties set forth in
Article IV of the Subscription Agreement are true and complete on the date
hereof as if made on and as of the date hereof and as if each reference in said
Article IV to “this Agreement” included reference to this Amendment and (b) no
Default shall have occurred and be continuing.


Section 4.  Conditions Precedent.  As provided in Section 2 above, the amendment
of the Subscription Agreement contemplated hereby shall become effective, as of
the date hereof, upon the satisfaction of the following conditions precedent:


4.01.  Execution by All Parties.  This Amendment shall have been executed and
delivered by the Borrower and each of the Banks.


4.02.  Fees.  The Borrower shall have paid all accrued fees and expenses of the
Facility Agent (including the reasonable fees and expenses of counsel to the
Facility Agent in connection with this Amendment), and the Facility Agent shall
have received for the account of each extending Bank the extension fee in an
amount that shall have been agreed between the Borrower and the Facility Agent.


4.03.  Tranche A Commitments.  Each of the actions set forth in Section 5 shall
have occurred.


Section 5.  Reallocation of Tranche A Commitments.   Immediately and
automatically upon the effectiveness of this Amendment, if any Tranche A Loans
shall be outstanding then the Borrower shall borrow from each of the Banks whose
Tranche A Commitment is increasing (each an “Increasing Tranche A Bank”), and
the Increasing Tranche A Banks shall make Tranche A Loans to the Borrower (in
the case of Tranche A Euro-Dollar Loans, with Interest Periods ending on the
dates of any then outstanding Interest Periods), and (notwithstanding the
provisions of Section 2 of the Subscription Agreement requiring that borrowings
and prepayments be made ratably in accordance with the principal amounts of the
Tranche A Loans held by the Banks) the Borrower shall prepay Tranche A Loans
held by the other Tranche A Banks in each case in such amounts as may be
necessary, together with any amounts payable under Section 2.14 of the
Subscription Agreement as a result of such prepayment, so that after giving
effect to such Tranche A Loans and prepayments, the Tranche A Loans (and
Interest Periods of Tranche A Euro-Dollar Loans) shall be held by the Tranche A
Banks pro rata in accordance with the respective amounts of their Tranche A
Commitments (as modified hereby) as listed on Schedule 1 hereto.  To effect the
foregoing payments, the related transfers of funds shall be netted to the extent
necessary to minimize the actual flows of funds between the relevant parties.


Section 6.  Miscellaneous.  Except as herein provided, the Subscription
Agreement shall remain unchanged and in full force and effect.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.




[Signature pages to follow]

 


 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


AMERICAN EXPRESS CREDIT CORPORATION
 
By: __/s/ Kerri Bernstein_______
Name:  Kerri Bernstein
Title:  Vice President




 

 
 
-5-

--------------------------------------------------------------------------------

 



CITIBANK, N.A., SYDNEY BRANCH
 
By:  /s/ Lachlan Tracey                                      
           Name:  Lachlan Tracey
           Title:    Director


By:  /s/ Alex Allegos                                      
           Name:  Alex Allegos
           Title:    Director
 
 
 
WESTPAC BANKING CORPORATION
 
By:  /s/ Robert
Cameron                                                           
           Name:  Robert Cameron
           Title:    Associate Director
 
 
 
COMMONWEALTH BANK OF AUSTRALIA
 
By:  /s/ Sean Syket                                                
           Name:  Sean Syket
           Title:    Executive Director
 
 
 
NATIONAL AUSTRALIA BANK LIMITED
 
By:  /s/ Matthew
Clendenny                                                           
           Name:  Matthew Clendenny
           Title:    Associate Director
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
By:  /s/ Katsuyuki
Kubo                                                           
           Name:  Katsuyuki Kubo
           Title:    Managing Director



 
 
-6-

--------------------------------------------------------------------------------

 


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
 
By:  /s/ Robert Grillo                                                
           Name:  Robert Grillo
           Title:    Director
 
 
 
BANK OF AMERICA, N.A.
 
By:  /s/ Scott W.
Reynolds                                                           
           Name:  Scott W. Reynolds
           Title:    Director
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
By:  /s/ John McGill                                      
           Name:  John McGill
           Title:    Director


By:  /s/ Ming K. Chu                                                
           Name:  Ming K. Chu
           Title:    Vice President
 
 
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Evelyn Gold                                      
           Name:  Evelyn Gold
           Title:    Vice President
 
 
 
MIZUHO BANK, LTD.
 
By:  /s/ Robert Anthony Hutchfield
           Name:  Robert Anthony Hutchfield
           Title:    General Manager
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
 
By:  /s/ Doreen Barr                                                            
           Name:  Doreen Barr
           Title:    Authorized Signatory


By:  /s/ Samuel Miller                                                
           Name:  Samuel Miller
           Title:    Authorized Signatory
 
 
 
LLOYDS BANK PLC (F/K/A LLOYDS TSB BANK PLC)
 
By:  /s/ Daven Popat                                      
           Name:  Daven Popat
           Title:    Senior Vice President
 
 
By:  /s/ Dennis
McClellan                                                           
           Name:  Dennis McClellan
           Title:    Assistant Vice President
 
 
 
ROYAL BANK OF CANADA
 
By:  /s/ Timothy
Hallam                                                           
           Name:  Timothy Hallam
           Title:    Managing Director
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
 
By:  /s/ William Burke                                                
           Name:  William Burke
           Title:    Director
 
 
 
UBS AG, AUSTRALIA BRANCH
 
By:  /s/ Luke
Goldsworthy                                                           
           Name:  Luke Goldsworthy
           Title:    Director
 
By:  /s/ Kelly Morton                                                
           Name:  Kelly Morton
           Title:    Executive Director
 
 
-8-

--------------------------------------------------------------------------------

 

 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SYDNEY BRANCH
 
By:  /s/ Eugene Hwee Jin
Ong                                                           
           Name:  Eugene Hwee Jin Ong
           Title:    Managing Director
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
By:  /s/ Michelle
Latzoni                                                           
           Name:  Michelle Latzoni
           Title:    Authorized Signatory
 
 
 
HSBC BANK AUSTRALIA LIMITED
 
By:  /s/ Hamiset Kelly                                      
           Name:  Hamiset Kelly
           Title:    Managing Director
 
 
 
STANDARD CHARTERED BANK
 
By:  /s/ Felipe Macia                                                
           Name:  Felipe Macia
           Title:    Managing Director
 
By:  /s/ Hsing H.
Huang                                                           
           Name:  Hsing H. Huang
           Title:    Associate Director
 
 
 
TORONTO DOMINION (TEXAS) LLC
 
By:  /s/ Robyn Zeller                                      
           Name:  Robyn Zeller
           Title:    Vice President
 
 
 
-9-

--------------------------------------------------------------------------------

 


 
THE NORTHERN TRUST COMPANY
 
By:  /s/ Sophia Love                                                
           Name:  Sophia Love
           Title:    Vice President
 
 
 
KOREA EXCHANGE BANK CO., LTD (SYDNEY BRANCH)
 
By:  /s/ Jong Min
Jeong                                                           
           Name:  Jong Min Jeong
           Title:    General Manager









 
-10-

--------------------------------------------------------------------------------

 

 
SCHEDULE 1





TRANCHE A BANK COMMITMENTS




Name
Tranche A Commitment
Westpac Banking Corporation
A$197,250,000.00
Citibank, N.A., Sydney Branch
A$141,250,000.00
Commonwealth Bank of Australia
A$141,250,000.00
National Australia Bank Limited
A$141,250,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Sydney Branch
A$126,000,000.00
Sumitomo Mitsui Banking Corporation
A$126,000,000.00
Mizuho Bank, Ltd.
A$126,000,000.00
Australia and New Zealand Banking Group Limited
A$126,000,000.00
Bank of America, N.A.
A$97,500,000.00
Deutsche Bank AG New York Branch
A$97,500,000.00
JPMorgan Chase Bank, N.A.
A$97,500,000.00
Credit Suisse AG, Cayman Island Branch
A$97,500,000.00
Royal Bank of Canada
A$97,500,000.00
The Royal Bank of Scotland plc
A$97,500,000.00
Standard Chartered Bank
A$71,000,000.00
HSBC Bank Australia Limited
A$56,500,000.00
Lloyds Bank, plc
A$45,000,000.00
Toronto Dominion (Texas) LLC
A$45,000,000.00
UBS AG, Australia Branch
A$45,000,000.00
Korea Exchange Bank Co., LTD (Sydney Branch)
A$15,000,000.00
The Northern Trust Company
A$12,500,000.00
TOTAL
A$2,000,000,000



 
 

--------------------------------------------------------------------------------

 


